Title: From John Adams to Cherokee Nation, 27 August 1798
From: Adams, John
To: Cherokee Nation


				
					Beloved Cherokees:
					Philadelphia, August 27, 1798
				
				I some time since appointed and commissioned three of my beloved men, viz. Alfred Moore, George Walton, and John Steele, to negotiate with you, for the attainment of certain objects by treaty, which I considered indispensable to the preservation of the happiness and welfare of my white and red children, and which, without injury to either, promised to perpetuate between them a lasting harmony.You cannot be ignorant how earnestly I have desired to secure peace to your frontier, nor, of my unwearied endeavors and the great expense incurred by the United States, to prevent a certain Zachariah Cox, and others, from carrying an armed force into your country, to take possession of a part of it. You also know, that a store has been erected at Tellico, to supply you with the articles you stand most in need of, at a cheap rate, and that this establishment is entirely for your accommodation, the United States disclaiming all profits upon the business. You must, moreover, be convinced, that the United States can have your good only in view, in keeping my beloved Mr. Dinsmoor in your nation, at a considerable expense, who is charged to instruct you in the raising of stock, the cultivation of land, and the arts which procure for the whites so many comforts and conveniences. I hope you place a just value upon what has been done, as calculated to defend your country from invasion, and make you a happier people; and that you are therefore convinced of the sincere friendship of the United States to the Cherokee nation.I think it now proper to observe, that, as I have looked upon it as a part of my duty to attend to your interests, I am also under the strongest obligations to hear the complaints, and relieve, as far as is in my power, the distresses of my white children, citizens of the United States.It was expected that the line established by the treaty of Holston, would have left a great proportion of the frontier white settlers within the tract of country purchased, and this was much desired, as many of these settlers were deserving people, and had made valuable improvements. It proved otherwise when the line was run; and the United States, ever disposed to observe treaties, and keep faith with the Indians, were, under the engagements of that treaty, obliged to remove a number of worthy and well-intentioned settlers from those farms you had long permitted them to occupy, because falling within the Indian line. This occasioned distress to the settlers removed, and the representation of their sufferings induced the Senate of the United States to advise a new purchase of land, to include the deserving settlers, and the Congress to grant a sum of money to pay the expenses of the treaty.Such are the circumstances that have led to the negotiation, which has been suspended, and which I have directed to be renewed, not doubting but that my Cherokee children, when they come to consider the whole subject, will agree with me in opinion, that a sale of such lands as they can spare, without injury, and for which I have ordered a full equivalent to be paid, either at once, or annually, will be a proper and wise measure upon their part. I recommend it therefore to them to consent to the sale, and flatter myself they will not turn a deaf ear to my recommendation. Mr. John Steele having gone to the Natchez, and it not being convenient for my beloved man, Mr. Alfred Moore, to attend the negotiation, I have entrusted the whole business of the purchase and treaty to my beloved George Walton, and my highly esteemed warrior, Lieutenant Colonel Thomas Butler.You will listen to these beloved men, and rely upon my confirming ever engagement they may enter into, whether it respects land, or the maintenance of tranquillity and peace to the Cherokee nation.Beloved chiefs, warriors, and children, of the Cherokee nation: I send you my best wishes, and pray the Great Spirit to preserve you long in peace, and to inspire your hearts with true wisdom.Given at the city of Philadelphia, the twenty-seventh day of August, in the year one thousand seven hundred and ninety-eight, and in the twenty-third year of the independence of the United States of America.
				
					John Adams.
				
					By command of the President of the United States:
				James McHenry, Secretary of War.
				
			